Citation Nr: 0113528	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-16 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from January 1959 to April 
1962 and from July 1967 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for a 
certificate of eligibility for assistance in acquiring an 
automobile or other conveyance or specially adaptive 
equipment.

In an April 2001 brief, the veteran, via his representative, 
claimed entitlement to service connection for diabetes based 
upon exposure to herbicides in Vietnam.  That issue has not 
been adjudicated, and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
arteriosclerotic heart disease, postoperative, with 
hypertension, evaluated as 100 percent disabling; major 
depression, evaluated as 50 percent disabling; tinnitus, 
evaluated as 10 percent disabling; fracture, right ankle, 
evaluated as 10 percent disabling; bilateral hearing loss, 
evaluated as noncompensably disabling; tympanic membrane 
perforation, left ear, postoperative, evaluated as 
noncompensably disabling; and a donor site scar on the left 
leg, evaluated as noncompensably disabling.

2.  The veteran does not have loss or permanent loss of use 
of one or both hands, permanent impairment of vision of both 
eyes, or ankylosis of one or both knees or both hips due to 
his service-connected disabilities.  

3.  The veteran does not have permanent loss of use of both 
feet due to his service-connected disabilities. 

CONCLUSION OF LAW

The criteria for a certificate of eligibility for assistance 
in the purchase of an automobile or other conveyance and 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902 (West 1991 & Supp. 2000); 38 C.F.R. § 3.808 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to a certificate of 
eligibility for assistance in acquiring an automobile or 
other conveyance or specially adaptive equipment.  In the 
interest of clarity, the Board will first review the law and 
regulations and the factual background, and then analyze the 
issue on appeal.  

Pertinent Law and Regulations

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the claimant 
has had active military, naval, or air service and the 
veteran's service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; (iii) permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 in the better eye, or (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 U.S.C.A. §§ 3901, 3902 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.808 (a)(b) (2000).

A specific application for financial assistance in purchasing 
a conveyance is required and must contain a certification by 
the claimant that the conveyance will be operated only by 
persons properly licensed.  38 C.F.R. § 3.808(c) (2000).  

Factual Background

The veteran is currently service-connected for 
arteriosclerotic heart disease, postoperative, with 
hypertension, evaluated as 100 percent disabling; major 
depression, evaluated as 50 percent disabling; tinnitus, 
evaluated as 10 percent disabling; fracture, right ankle, 
evaluated as 10 percent disabling; bilateral hearing loss, 
evaluated as noncompensably disabling; tympanic membrane 
perforation, left ear, postoperative, evaluated as 
noncompensably disabling; and a donor site scar on the left 
leg, evaluated as noncompensably disabling.

A VA neurology consultation report dated in February 1998 
shows that the veteran was diagnosed with suspected bilateral 
peripheral neuropathy affecting his lower extremities and 
feet which were most likely secondary to diabetes mellitus.  
He was able to walk with a normal gait and walk on his heels 
and toes during the examination.

Pertinent medical records show that on VA examination in July 
1998, his service-connected cardiovascular disease was 
characterized as Class 3, indicating that it was symptomatic 
and productive of chest pain with even minor exertion, and 
was so disabling as to confine him to only sedentary 
activity. 

A VA treatment report dated in September 1999 shows that the 
veteran requested a motorized scooter for ambulation.  At the 
time of the request, the veteran reported that he had painful 
neuropathy and exertional angina which made it very difficult 
for him to walk any distance at all.  He reported that he had 
limited ambulation due to his physical problems and limited 
endurance for community mobility.  The report also noted that 
the veteran did not drive.  

In September 1999, the veteran filed his claim for a 
certificate of eligibility for assistance in acquiring an 
automobile or other conveyance or specially adaptive 
equipment.  His contention is that using his feet entailed 
sufficient physical exertion to aggravate his service-
connected cardiovascular disease symptoms, and thus he 
experienced what essentially amounted to loss of use of his 
feet.  He referred to the aforementioned medical evidence to 
support his argument.  In his written contentions, he 
reported that he would experience angina if he walked even 
the short distance between the rooms in his home.  He does 
not advance the contention that his service-connected 
disabilities resulted in loss or permanent loss of use of one 
or both hands, permanent impairment of vision of both eyes as 
contemplated by the regulations, or ankylosis of one or both 
knees or both hips.

Analysis

Preliminary matters - duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The duty 
to assist includes obtaining relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

The evidence associated with the record is current and is 
sufficient to provide the Board with a detailed picture of 
the present state of the veteran's physical impairment due to 
his medical disabilities.  The evidence of record is also 
sufficient for the Board to comprehend and address the 
veteran's primary contention in this appeal.  Thus, Board 
finds that the RO has made all reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  Review of the record reveals that the RO obtained 
all records identified by the veteran.  There is no 
indication that there are other records available that would 
be pertinent to the appeal and that no further development is 
required in order to comply with VA's duty to assist. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  See 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  The Board observes in passing that the benefit 
of the doubt rule articulated above has not been 
substantially altered by the Veterans Claims Assistance Act 
of 2000.

Discussion

The veteran has not advanced the contention that his service-
connected disabilities resulted in loss or permanent loss of 
use of one or both hands, permanent impairment of vision of 
both eyes as contemplated by the regulations, or ankylosis of 
one or both knees or both hips, and the Board has not 
identified any evidence to that effect.  Accordingly, the 
Board's inquiry will be direct to the veteran's contention 
that his service-connected disabilities, specifically heart 
disease, have led to the loss of use of both feet.

The evidence of record does not show that the veteran's 
service-connected arteriosclerotic heart disease with 
hypertension, or any other of his service-connected 
disabilities, causes actual loss or permanent loss of use of 
one or both feet as contemplated by 38 C.F.R. § 3.808.  The 
evidence also does not show that the veteran has actually 
lost the use of his feet at the present time.  

The veteran's contention, in essence, is that his service-
connected cardiovascular disease has caused him, as a 
practical matter, to lose his ability to use his feet due to 
onset of exertional angina upon minimal physical activity.  
Put another way, he contends that using his feet while 
driving a motor vehicle causes angina.  

Even accepting the veteran's contention, the situation he 
outlines is not one in which his service-connected 
cardiovascular disease results in loss or permanent loss of 
use of both feet.  Rather, the evert contends that use of 
both feet results in aggravation of his cardiovascular 
disease.  In essence, the veteran concedes that he can use 
both feet.  This is supported by the medical evidence of 
record, which indicates that the veteran has use of his feet.  

The language contained in 38 U.S.C.A. § 3901 and 38 C.F.R. 
§ 3.808 indicates that a demonstration of actual loss of use 
of the feet as a direct consequence of a service-connected 
disability is required.  In this case, the medical evidence 
demonstrates that the veteran was ambulatory during VA 
examination in February and July 1998.  The evidence does not 
show that he has lost the use of either or both feet.  

In summary, the evidence does not demonstrate that the 
veteran cannot use his feet as a consequence of his service-
connected cardiovascular disability, but rather that he 
should not use his otherwise functional feet because doing so 
aggravated his service-connected disability.  The Board 
believes that such circumstance, although unfortunate, does 
not fall with the criteria for an automobile or specially 
adaptive automotive equipment found in 38 U.S.C.A. §§ 3901 
and 3902 and 38 C.F.R. § 3.808, because actual loss of use of 
the feet has not been shown.  

In this regard, the Board finds that the veteran's impairment 
due to his heart disease has already been contemplated in the 
total rating assigned to this disability.  While the Board is 
sympathetic to the fact that the veteran's physical mobility 
is severely limited by his cardiovascular disability, we are 
still unable to find that he has loss or permanent loss of 
use of one or both feet as contemplated by 38 C.F.R. § 3.808 
for purposes of entitlement to a certificate of eligibility 
for financial assistance in the purchase of an automobile or 
other conveyance, and/or for adaptive equipment.

The Board observes in passing that to the extent that the 
veteran contends that he has loss of use of his feet due to 
peripheral neuropathy from diabetes mellitus, because he is 
not presently service connected for diabetes the Board may 
not consider its contributory role for purposes of 
adjudicating the current issue on appeal.  In any event, as 
indicated above it appears that the veteran does have use of 
both feet for the purpose of the regulations here under 
consideration.

In conclusion, the Board finds that the medical evidence of 
record does not demonstrate that the veteran has loss or 
permanent loss of use of one or both feet due to his service-
connected arteriosclerotic heart disease with hypertension 
and/or any other service-connected disability.  The Board 
also finds that his service-connected disabilities do not 
result in loss or permanent loss of use of one or both hands, 
permanent impairment of vision of both eyes as contemplated 
by the regulations, or ankylosis of one or both knees or both 
hips.  The veteran accordingly has not met the requirements 
for eligibility for financial assistance in the purchase of 
one automobile or other conveyance and necessary adaptive 
equipment under 38 U.S.C.A. §§ 3901, 3902 and 38 C.F.R. 
§ 3.808.  His appeal is therefore denied.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and/or for adaptive equipment is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

